Citation Nr: 1018768	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener




INTRODUCTION

The Veteran had active service from February 1965 to November 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a July 2008 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, the Court vacated the 
Board's decision, and in October 2009, the Board remanded the 
claim for readjudication in accordance with the Joint Motion 
for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded for additional development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  He has 
reported a number of in-service stressors, including that he 
killed someone in combat within his first two weeks in 
Vietnam.  He also described participating in "search and 
destroy missions" in which he witnessed or took part in the 
killing of civilians, and he specifically reports that he 
killed a small child whom he mistakenly believed had a hand 
grenade.  The Veteran stated that he began abusing alcohol 
and marijuana to cope with his fear.  

There is no evidence showing that the Veteran engaged in 
combat with an enemy; therefore, his claimed stressors must 
be corroborated.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Pursuant to the Court's instructions, the Board 
remanded the case so that the Veteran could be notified of 
the information required to verify his claimed stressors.  
The RO was directed to notify the Veteran of the type of 
evidence necessary to substantiate his claim for service 
connection for PTSD and to request that he provide the 
locations and approximate dates of the claimed stressors to 
within 90 days.  Thereafter, any information he provided was 
to be forwarded to the U.S. Army & Joint Services Records 
Research Center (JSRRC) for verification.  If any of his 
claimed stressors were verified, a VA examination was to be 
ordered to determine if the stressor(s) could cause the 
Veteran's PTSD.

It was also noted that the Veteran's attorney had recently 
submitted to the Board records from the Veteran's unit of 
assignment in Vietnam.  Although the Veteran waived RO 
consideration of this evidence, the Board instructed the RO 
to evaluate and discuss its relevance in the next 
adjudication of the claim.  Based on this evidence, the RO 
determined that the Veteran's unit had come under fire, and 
this was regarded as a confirmed stressor.  The RO took no 
further effort to verify any of the other stressors the 
Veteran had described.  When the Veteran underwent a VA 
examination for PTSD in February 2010, "coming under fire" 
was the only verified stressor the examiner was allowed to 
consider as potentially causing PTSD.  

The examiner reviewed the record and elicited a thorough 
history from the Veteran.  The Veteran reported that he was 
"most haunted" by memories of the child he had killed, and 
he only became emotional when discussing this incident.  The 
examiner determined that, although the Veteran reported 
symptoms of PTSD, he did not report that the confirmed 
stressor of "coming under fire" was upsetting or difficult 
for him.  The examiner diagnosed anxiety disorder, not 
otherwise specified, and he stated that the Veteran's 
symptoms are not linked to any confirmed stressor from his 
military service.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In the present case, the 
RO did not contact the Veteran as directed but instead ended 
its efforts to corroborate his claimed stressors after 
verifying only one of them.  The examination report suggests 
that the Veteran's symptoms may be related to a different 
stressor which has not been sufficiently investigated.  
Therefore, another remand is required to attempt to verify 
the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran of the type of 
evidence necessary to substantiate his 
claim for service connection for PTSD.  
The Veteran should be requested to 
provide the locations and approximate 
dates of the claimed stressors, 
particularly the incident involving a 
Vietnamese child, to within 90 days.  The 
Veteran should be informed that these 
incidents may be impossible to verify 
without sufficient detail.  

2.	 If any response is received, forward the 
Veteran's statements of alleged PTSD 
stressors, as well as copies of his 
available service personnel records and 
the unit records submitted in by the 
Veteran's representative, to the U.S. 
Army & Joint Services Records Research 
Center (JSRRC), and request that JSRRC 
attempt to verify the alleged stressors. 

3.	Thereafter, if, and only if one or more 
of the alleged stressors other than 
"coming under fire" is verified, 
forward the claims file to an appropriate 
VA examiner.  Specify for the examiner 
the stressor or stressors that is/are 
established by the record, and instruct 
him or her that only those event(s) may 
be considered for the purpose of 
determining whether the Veteran was 
exposed to one or more stressors in 
service.  The examiner should then review 
the record and answer the following: 

a.	If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

b.	For any diagnosis other than PTSD, 
is it at least as likely as not that 
the disorder is causally or 
etiologically related to the 
Veteran's service?

Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


